Case 2:20-bk-13530-BR   Doc 174 Filed 10/08/20 Entered 10/08/20 08:37:00   Desc
                         Main Document     Page 1 of 8
Case 2:20-bk-13530-BR   Doc 174 Filed 10/08/20 Entered 10/08/20 08:37:00   Desc
                         Main Document     Page 2 of 8
Case 2:20-bk-13530-BR   Doc 174 Filed 10/08/20 Entered 10/08/20 08:37:00   Desc
                         Main Document     Page 3 of 8
Case 2:20-bk-13530-BR   Doc 174 Filed 10/08/20 Entered 10/08/20 08:37:00   Desc
                         Main Document     Page 4 of 8
Case 2:20-bk-13530-BR   Doc 174 Filed 10/08/20 Entered 10/08/20 08:37:00   Desc
                         Main Document     Page 5 of 8
Case 2:20-bk-13530-BR   Doc 174 Filed 10/08/20 Entered 10/08/20 08:37:00   Desc
                         Main Document     Page 6 of 8
Case 2:20-bk-13530-BR   Doc 174 Filed 10/08/20 Entered 10/08/20 08:37:00   Desc
                         Main Document     Page 7 of 8
Case 2:20-bk-13530-BR   Doc 174 Filed 10/08/20 Entered 10/08/20 08:37:00   Desc
                         Main Document     Page 8 of 8
